  Fill in this information to identify your case:                                                Check one box only as directed in this form and in
                                                                                                 Form 122A-1Supp:
  Debtor1         Todd Alien Lander
                    First Name                Middle Name

  Debtor 2          Ph IIJS Ka 8 Kolb-Lander                                                    0 1.There is nopresumption ofabuse.
  (Spouse, if filing) Rna Name                Middle Name                                       Q 2.The calculation todetermine ifa presumption of
                                                                                                       abuseapplieswill be made under Chapter 7
  United States Bankruptcy Court for the: District of Arizona
                                                                                                       Means Tes( Calculation (Official Form 122A-2).
  Case number
  (If known)
                                                                                                Q 3.TheMeansTestdoesnotapplynowbecauseof
                                                                                                       qualifiedmilitaryservice but it could apply later.


                                                                                                Q Checkifthisisanamendedfiling
                                                  ?0-102f>4
Official Form 122A-1
Chapter 7 Statement of                                          our          rrent          nthly Income                                                12/19
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and flle Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                                                                                                                              L.-.-3
                                                                                                                                       ^ l7:T)
   Part 1:        Calculate Your Current Monthly Income

   1. Whatis your marital and filingstatus? Checkone only.                                                            'SEP 0 9 2020
        Q Notmarried. FilloutColumnA, lines2-11.
                                                                                                                        UNITEDSTATg9
        0 Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.               ^o 8ANKRUPTCy couw
        a Marriedandyourspouseis NOTfilingwithyou.Youandyourspouseare:                               i.-. i ^ ^. ^. .-:. ^,~ ^, : /..e^y^,
                                                                                                                                       '9W

          Q Livinginthesamehouseholdandarenotlegallyseparated.FilloutbothColumnsA andB, lines2-11.
          1-1 Livingseparately orarelegallyseparated. Fill outColumn A, lines2-11;donotfill outColumn B. Bycheckingthisbox, you declare
                   under penaltyofperjurythat you and yourspouse are legallyseparated undernonbankruptcylawthat applies orthat you and your
                   spouse are living apartfor reasonsthatdo not includeevadingthe MeansTest requirements. 11 U.S.C. § 707(b)f7)(B).
       Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
       bankruptcy case. 11 U. S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
       August 31. Ifthe amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
       Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
       incomeftwnthat propertyin one columnonly. Ifyou have nothingto report foranyline, write $0 in the space.
                                                                                                   Column A            Column B
                                                                                                   Debtor 1            Debtor 2 or
                                                                                                                       non-flling spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).                                                             $ 3. 600. 24         $

   3. Alimony and maintenance payments. Do not include payments from a spouse if
       Column B is filled in.                                                                                 0.00 $
   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
       from an unmarried partner, members ofyour household, your dependents, parents,
       and roommates. Includeregularcontributionsfrom a spouse only ifColumn B is not
       filled in. Do not include payments you listed on line 3.                                               0.00
   5. Net income from operating a business, profession,
                                                                      Debtor 1   Debtor 2
       or farm
       Gross receipts (before all deductions)                           $-        $-
       Ordinary and necessary operating expenses                      -$-        $_
       Net monthly income from a business, profession, or farm          $ 0.00 $_           & $               0. 00
  6. Net income from rental and other real property                   Debtor 1   Debtor 2
       Gross receipts (before all deductions)                           $_       $_
       Ordinary and necessary operating expenses                      -$_        $_
       Net monthly income from rental or other real property            $ 0.00 $-           a $               0.00
  7. Interest, dividends, and royalties


               Case 2:20-bk-10254-MCW                       Doc 8       Filed 09/09/20       Entered 09/10/20 11:09:04                   Desc
Official Form 122A-1                           Chapter 7 Main  Document
                                                         Statement of Your Current Page
                                                                                   Monthly1Income
                                                                                             of 3                                             page 1
 Debtor1         Todd Alien Lander                                                                                    Case number i, « known)



                                                                                                                          Column A                   Column B
                                                                                                                          Debtor 1                   Debtor 2 or
                                                                                                                                                     non-filing spouse
    8. Unemployment compensation                                                                                                        0.00
        Do not enter the amount if you contend that the amount received was a benefit
        underthe Social SecurityAct. Instead, list it here:................................ ^
           RM-you.................................................................................. $
           Foryourspouse.................................................................. $
    9. Pension or retirement income. Donot includeanyamount received thatwas a
       benefitunderthe SocialSecurityAct. Also, except as stated in the nextsentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or
        disability,ordeathofa memberoftheuniformedservices. Ifyou receivedanyretired
        paypaid under chapter61 oftitle 10, then includethat payonly to the extentthat it
        does not exceedthe amount ofretired payto whichyou would otherwise be entitled if
        retired underanyprovision ofto'Ue 10 otherthan chapter61 ofthat title.                                                          0. 00
    10. Incomefrom all othersources not listed above. Specifythe source and amount.
        Do not include any benefits received under the Social Security Act; payments received
        as a victim of a warcrime, a crime againsthumanity, or internationalor domestic
       terrorism; or compensation, penston, pay, annuity, or allowance paid by the United
        States Government in connech'on with a disability, combat-related injury or disability, or
       death ofa member ofthe uniformed services. If necessary, list othersources on a
        separate page and put the total below.
                                                                                                                                        0.00          $
                                                                                                                                        0.00          $

         Total amounts from separate pages, if any.                                                                      +$            0.00         +$
    11. Calculate your total current monthly income. Add lines 2 through 10for each
       column. Then add the total for Column A to the total for Column B.                                                  $ 3, 600. 2 + $                                $ 3, 600.24|
                                                                                                                                                                          Total current
                                                                                                                                                                          monthly income

    Part 2:       Determine Whether the Means Test Applies to You

   12.Calculate your current monthly income for the year. Follow these steps:
       l2a. Copyyour total current monthly incomefrom line 11.                                                                                  Copyline 11here^         $ 3,600.24
               Multiply by 12 (the numberofmonths in a year).                                                                                                            x 12
       l2b.    The result is your annual income for this part of the form.                                                                                     12b.      $ 43,202.80

   13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.                                                     Arizona

       Fill in the number of people in your household. 2

       Fill in the median family income for your state and size of household.                                                                                .. 13.      $ 59,246.00
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk's office.

   14. How do the lines compare?


       l4a. 0 Line12bislessthanorequalto line 13.Onthetopofpage 1,checkbox1, There/snopiesumption ofabuse.
                  Go to Part 3. Do NOT fill out or file Official Form 122A-2




       l4b.Q Line12bismorethanline 13.Onthetopofpage1,checkbox2, Thepresumption ofabuseisdeterminedbyForm 122A-2.
                  Go to Part 3 and fill out Form 122A-2.




           Case 2:20-bk-10254-MCW                                               Doc 8               Filed 09/09/20   Entered 09/10/20 11:09:04                        Desc
Official Form 122A-1                                         Chapter 7 Statement of Your Current Monthly Income
                                                                       Main Document             Page 2     of 3                                                          page 2
  Debtor1      Todd Alien Lander                                                                  Case number wimwm
                First Name        Mkldle Name         Last Name



     Part 3:      Sign Below

                By signing here, I ded                penal       eijurythatthe informahononthisstatementandin anyattachmentsis tme andcorrect.


                       Signature of D     r1                                                     Signature of       r2

                     Date    M(
                             CTM/'fiD    ?YYYY
                                                                                                 Date                      f>
                                                                                                        MM/     D   YYYY

                     If you checked line 14a, do NOT fill out or file Form 122A-2.
                     If you checked line 14b, fill out Form 122A-2 and file it with this form.




            Case 2:20-bk-10254-MCW                           Doc 8     Filed 09/09/20            Entered 09/10/20 11:09:04          Desc
Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income
                                                           Main Document             Page 3     of 3                                     pages
